Order of the Supreme Court, New York County (Gomez, J.), entered July 9, 1982, which denied the defendants’ motions for summary judgment, is unanimously reversed, on the law, without costs or disbursements, and the motions for summary judgment dismissing the complaint granted. This action arises out of injuries allegedly suffered by the plaintiff, Jennifer A. Davidoff, when she was hit in the face by a foul ball while attending a baseball game at Shea Stadium. At the time of the incident in question, she was sitting in the front row box seat immediately behind first base, which was separated from the playing field by a three-foot-high fence. According to the Court of Appeals in Akins v Glens Falls City School Dist. (53 NY2d 325, 329), “an owner of a baseball field is not an insurer of the safety of its spectators. Rather, like any other owner or occupier of land, it is only under a duty to exercise ‘reasonable care under the circumstances’ to prevent injury to those who come to watch the games played on its field.” The court proceeded to define “reasonable care” as requiring only that the proprietor of a ball park provide screening for the area behind home plate where the danger of being" struck by a ball is the greatest. There is no dispute that, in the instant case, the area behind home plate was screened and that the plaintiff was sitting elsewhere. The plaintiffs’ attempt to distinguish the situation in Akins from the one involved here is unpersuasive. The issue is not whether the game is played at a high school field or a professional stadium, but the standard of care imposed upon the owner or proprietor of the playing field. Thus, Special Term should have granted summary judgment to defendants on the authority of Akins v Glen Falls City School Dist. (supra). Concur — Murphy, P. J., Ross, Bloom, Milonas and Alexander, JJ.